    Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 1 of 12 PageID #: 1904

                                            EXHIBIT LIST

                                       Style: USA v. Boone et al
                                  Case No: 4:18-cr-00975-CDP-1, 3, 5
                                      03/17/2021 – 03/25/2021

’s     Δ’s        Witne   ID        Obj.   Sust./       Description                               Date
Exh.    Exh        ss      Date             O/R                                                    Admit

215                1       3/17/20   NO                  Hall injury photo – lip front             ✔3/17
                           21                                                                      /2021

218                1       3/17/20   NO                  Hall injury photo - elbow                 ✔3/17
                           21                                                                      /2021

        D-001      1       3/17/20   NO                  Officer Louis Naes’ memorandum            ✔3/17
        (Myers)            21                                                                      /2021

        D-005      1       3/17/20                       Text messages between Officer Naes        NOT
        (Myers)            21                            and Officer Hall                          ADMITT
                                                                                                   ED
5                  2       3/17/20   NO                  RTCC video with Gentech player            ✔3/17
                           21                                                                      /2021

7-108              3       3/17/20   NO                  Black and white photographs taken by      ✔3/17
                           21                            Lawrence Bryant                           /2021

109-               3       3/17/20   NO                  Colored/enhanced photographs, same        ✔3/17
210                        21                            photos as above, take by Lawrence         /2021
                                                         Bryant
        B2, C2,     3      3/17/20   NO                  Blown-up photos of Government’s           ✔3/17
        D2, E2,            21                            exhibits                                  /2021
        F2, G2,
        H2, I2, J2,
        K2, L2,
        M2, N2,
        O2, P2
        (Korte)
        B3, D3,     3      3/17/20   NO                  Lightened blown-up photos of              ✔3/17
        F3, G3,            21                            Government’s exhibits                     /2021
        J3, M3
        (Korte)
2                   4      3/17/20                       Cell phone video                          ✔
                           21                                                                      3/18/20
                                                                                                   21
3                  4       3/17/20                       Still photo taken from cell phone video   ✔
                           21                                                                      3/18/20
                                                                                                   21


                                                     1
    Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 2 of 12 PageID #: 1905

1                5      3/18/20   NO           Satellite map of the library area           ✔
                        21                                                                 3/18/20
                                                                                           21
6                5      3/18/20   NO           Officer Hall’s cell phone                   ✔
                        21                                                                 3/18/20
                                                                                           21
2                5      3/18/20   NO           Cell phone video                            Admitte
                        21                                                                 d
                                                                                           3/18/20
                                                                                           21
3                5      3/18/20   NO           Still photo taken from cell phone video     Admitte
                        21                                                                 d
                                                                                           3/18/20
                                                                                           21
4                5      3/18/20   NO           Official photo of defendant Myers           ✔
                        21                                                                 3/18/20
                                                                                           21
5                5      3/18/20                RTCC video with Gentech player              Admitte
                        21                                                                 d
                                                                                           3/17/20
                                                                                           21
121,             5      3/18/20                Colored/enhanced photos taken by            Admitte
127,                    21                     Lawrence Bryant                             d
132,                                                                                       3/17/20
135,                                                                                       21
142,
149,
157,
164,
184,
187,
196
297              5      3/18/20   NO           Colored video taken by                      ✔
                        21                                                                 3/18/20
                                                                                           21
296              5      3/18/20   NO           Still photo taken from colored video        ✔
                        21                                                                 3/18/20
                                                                                           21
211,                              NO           Photos of Officer Hall’s lip surgery (NOT   ✔
212,                                           SHOWN TO JURY AT THIS TIME)                 3/18/20
213,                                                                                       21
214
232,             5      3/18/20   NO           Photos of Officer Hall’s damaged            ✔
233                     21                     camera                                      3/18/20
                                                                                           21
234              5      3/18/20   NO           Photo of Officer Hall’s damaged cell        ✔
                        21                     phone                                       3/18/20
                                                                                           21


                                           2
   Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 3 of 12 PageID #: 1906

215-                 5   3/18/20   NO         Photos of Officer Hall’s injuries            ✔
218                      21                                                                3/18/20
                                                                                           21
220                  5   3/18/20   NO         Photo of Officer Hall’s shirt and gaiter -   ✔
                         21                   front                                        3/18/20
                                                                                           21
227                  5   3/18/20   NO         Photo of Officer Hall’s gaiter - front       ✔
                         21                                                                3/18/20
                                                                                           21
229,                 5   3/18/20   NO         Officer Hall’s gaiter and shirt              ✔
230                      21                                                                3/18/20
                                                                                           21
269                  5   3/18/20   NO         Boone’s text on 9/25/2017, 9:04 am           ✔
                         21                                                                3/18/20
                                                                                           21
        LL               3/18/20   NO         Discussion between Officer Hall and          ✔
                         21                   medical staff                                3/18/20
                                                                                           21
122,                 5   3/18/20              Colored/enhanced photographs taken           Admitte
121,                     21                   by Lawrence Bryant                           d
123                                                                                        3/17/20
                                                                                           21
        AAA          5   3/18/20              Text message excerpt between Officer         ✔
        (Myers)          21                   Hall and Lieutenant Kim Allen                3/25/20
                                                                                           21
        D003         5   3/18/20   NO         Booking photo of L. Ford                     ✔
        (Myers)          21                                                                3/18/20
                                                                                           21
150 –                5   3/18/20              Colored/enhanced photos taken by             Admitte
167,                     21                   Lawrence Bryant                              d
170 –                                                                                      3/17/20
175,                                                                                       21
185 -
187,
192 -
209
        I-001        5   3/18/20   NO         Video of Officer Hall being walked to        ✔
        (Myers)          21                   BEAR vehicle                                 3/18/20
                                                                                           21
        LL (Korte) 5               NO         Keeperman DMAT treatment (NOT                ✔
                                              SHOWN TO JURY)                               3/19/20
                                                                                           21
        II (Korte)   5             NO         BarnesCare Medical record excerpt            ✔
                                              (NOT SHOWN TO JURY)                          3/19/20
                                                                                           21



                                          3
    Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 4 of 12 PageID #: 1907

        GG        5     3/19/20   NO           Medical record excerpt – Southampton         ✔
        (Korte)         21                     (NOT SHOWN TO JURY)                          3/19/20
                                                                                            21
5                 5     3/19/20                TRCC video with Genetech player              Admitte
                        21                                                                  d 03/17

297               5     3/19/20                Video                                        Admitte
                        21                                                                  d 03/18

296               5     3/19/20                Still from video                             Admitte
                        21                                                                  d 03/18

208 –             5     3/19/20                Colored/enhanced photos taken by             Admitte
210                     21                     Lawrence Bryant                              d 03/17

2, 3              5     3/19/20                Officer Hall’s phone video, Still photo of   Admitte
                        21                     Myers                                        d 03/18

137,              5     3/19/20                Colored/enhanced photos taken by             Admitte
138,                    21                     Lawrence Bryant                              d 03/17
150.
129,
130,
134,
135,
138,
153
211-              6     3/19/20                Photos of Officer Hall’s lip surgery         Admitte
213                     21                                                                  d 03/18

285               7     3/19/20   NO           Washington University Medical Records        ✔
                        21                     (NOT MADE PUBLIC/SHOWN TO JURY)              3/19/20
                                                                                            21
237               8     3/19/20   NO           Search warrant 1/2/18 – Dustin Boone’s       ✔
                        21                     Apple Account                                3/19/20
                                                                                            21
241               8     3/19/20   NO           Search warrant 05/31/18 –Boone’s             ✔
                        21                     iPhone                                       3/19/20
                                                                                            21
242               8     3/19/20   NO           Dustin Boone’s iPhone                        ✔
                        21                                                                  3/19/20
                                                                                            21
243               8     3/19/20   NO           Search Warrant 6/25/18 – Myers’              ✔
                        21                     Samsung cell                                 3/19/20
                                                                                            21
244               8     3/19/20   NO           Myers’ Samsung cell phone                    ✔
                        21                                                                  3/19/20
                                                                                            21



                                           4
     Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 5 of 12 PageID #: 1908

238               8      3/19/20   NO           Search warrant 11/28/18 – Dustin          ✔
                         21                     Boone’s Apple Account Boehlje             3/19/20
                                                                                          21
245               8      3/19/20   No           Search warrant 11/29/18 – Myers’          ✔
                         21                     Samsung cell                              3/19/20
                                                                                          21
294                      3/19/20   NO           Boone’s texts stipulation (NOT SHOWN      ✔
                         21                     TO JURY)                                  3/19/20
                                                                                          21
295                      3/19/20   NO           Myers’ texts stipulation (NOT SHOWN       ✔
                         21                     TO JURY)                                  3/19/20
                                                                                          21
2A                8      3/19/20   NO           Officer Hall’s phone video synched with   ✔
                         21                     transcript                                3/19/20
                                                                                          21
279               8      3/19/20   NO           TAC B dispatch tape (NOT MADE             ✔
                         21                     PUBLIC/SHOWN TO JURY)                     3/19/20
                                                                                          21
280               8      3/19/20   NO           TAC B dispatch tape transcript (NOT       ✔
                         21                     MADE PUBLIC/SHOWN TO JURY)                3/19/20
                                                                                          21
2                 8      3/19/20                Officer Hall cell phone video             Admitte
                         21                                                               d 3/18

5                 9      3/22/20                RTCC video with Genetech player           Admitte
                         21                                                               d 3/17

2                 9      3/22/20                Officer Hall cell phone video             Admitte
                         21                                                               d 3/18

3                 9      3/22/20                Still of Officer Myers                    Admitte
                         21                                                               d 3/18

109,              9      3/22/20                Colored/enhanced photos taken by          Admitte
120,                     21                     Lawrence Bryant                           d 3/17
122,
128,
129,
137-
142,
148,
150,
152,
153,
157,
166
260               9      3/22/20   NO           Boone’s text on 9/17/2017 15:15           ✔
                         21                                                               3/22/20
                                                                                          21


                                            5
    Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 6 of 12 PageID #: 1909

266               9     3/22/20   NO           Boone’s text on 9/21/2017 21:04         ✔
                        21                                                             3/22/20
                                                                                       21
        R (Myers) 9     3/22/20   NO           Hays proffer agreement (NOT SHOWN       ✔
                        21                     TO JURY)                                3/22/20
                                                                                       21
109,              9     3/22/20                Colored/enhanced photos taken by        Admitte
110,                    21                     Lawrence Bryant                         d 3/17
115 -
130,
132 –
137 -
148,
150,
151,
155,
166,
167,
169,
170,
        EEE1-     9     3/22/20   NO           Still images from Officer Hall’s cell   ✔
        EEE6            21                     phone video                             3/22/20
        (Myers)                                                                        21
        CC        9     3/22/20   NO           Facebook photo                          ✔
        (Korte)         21                                                             3/22/20
                                                                                       21
141               10    3/22/20                Colored/enhanced photo taken by         Admitte
                        21                     Lawrence Bryant                         d 3/17

109,              10    3/22/20                Colored/enhanced photo taken by         Admitte
148                     21                     Lawrence Bryant                         d 3/17

5                 10    3/23/20                RTCC video with Genetech player         Admitte
                        21                                                             d 3/17

109,              10    3/23/20                Colored/enhanced photos taken by        Admitte
120-                    21                     Lawrence Bryant                         d 3/17
126,
128 –
134,
137,
138,
154,
157,
161,
167,
109,              10    3/23/20                Colored/enhanced photos taken by        Admitte
148,                    21                     Lawrence Bryant                         d 3/17
150,


                                           6
   Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 7 of 12 PageID #: 1910

160,                10   3/23/20              Colored/enhanced photos taken by        Admitte
126 –                    21                   Lawrence Bryant                         d 3/17
128,
135 –
137,
138 -               10   3/23/20              Colored/enhanced photos taken by        Admitte
148                      21                   Lawrence Bryant                         d 3/17

284                 11   3/23/20   NO         Baton                                   ✔
                         21                                                           3/23/20
                                                                                      21
128,                11   3/23/20              Colored/enhanced photos taken by        Admitte
129,                     21                   Lawrence Bryant                         d 3/17
136,
150 –
152,
169 –
177,
190,
296,
308                 11   3/23/20              ASP baton                               ✔
                         21                                                           3/25/20
                                                                                      21
        S (Myers)   11   3/23/20              Marcantano Proffer                      ✔
                         21                                                           3/23/20
                                                                                      21
167 –               11   3/23/20              Colored/enhanced photos taken by        Admitte
169                      21                   Lawrence Bryant                         d 3/17

        D-003       11   3/23/20              Booking photo of L. Ford – front shot   Admitte
        (Myers)          21                                                           d 3/17

183 –               11   3/23/20              Colored/enhanced photos taken by        Admitte
188,                     21                   Lawrence Bryant                         d 3/17
191 –
209,
296                 11   3/23/20              Still from video                        Admitte
                         21                                                           d 3/18

297                 11   3/23/20              Video                                   Admitte
                         21                                                           d 03/18

109,                11   3/23/20              Colored/enhanced photos taken by        Admitte
119,                     21                   Lawrence Bryant                         d 3/17
126,
129,
133,
135



                                          7
     Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 8 of 12 PageID #: 1911

2                  11    3/23/20                Officer Hall cell phone video           Admitte
                         21                                                             d 3/18

190,               11    3/23/20                Colored/enhanced photos taken by        Admitte
167,                     21                     Lawrence Bryant                         d 3/17
151,
202,
296
2A                 12    3/23/20                Officer Hall cell phone video synched   Admitte
                         21                     with transcript                         d 3/19

150 -              12    3/23/20                Colored/enhanced photos taken by        Admitte
152                      21                     Lawrence Bryant                         d 3/17

109,               12    3/23/20                Colored/enhanced photos taken by        Admitte
115                      21                     Lawrence Bryant                         d 3/17

136                12    3/23/20                Colored/enhanced photo taken by         Admitte
                         21                     Lawrence Bryant                         d 3/17

2                  13    3/23/20                Officer Hall cell phone video           Admitte
                         21                                                             d 3/18

116,               13    3/23/20                Colored/enhanced photos taken by        Admitte
123                      21                     Lawrence Bryant                         d 3/17

         CC        13    3/23/20                Facebook photo                          Admitte
         (Korte)         21                                                             d 3/22

2                  14    3/23/20                Officer Hall cell phone video           Admitte
                         21                                                             d 3/18

2A                 15    3/24/20                Officer Hall cell phone video synched   Admitte
                         21                     with transcript                         d 3/19

151                15    3/24/20                Colored/enhanced photo taken by         Admitte
                         21                     Lawrence Bryant                         d 3/17

287                4     3/24/20   NO           Map of 14th and Olive (4 pages)         ✔
                         21                                                             3/24/20
                                                                                        21
121                4     3/24/20                Colored/enhanced photo taken by         Admitte
                         21                     Lawrence Bryant                         d 3/17

290                4     3/24/20   NO           Synched videos and photos               ✔
                         21                                                             3/24/20
                                                                                        21
291                4     3/24/20   NO           Timeline                                ✔
                         21                                                             3/24/20
                                                                                        21

                                            8
   Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 9 of 12 PageID #: 1912

109,            4      3/24/20                Colored/enhanced photo taken by          Admitte
128,                   21                     Lawrence Bryant                          d 3/17
142
2               4      3/24/20                Officer Hall cell phone video            Admitte
                       21                                                              d 3/18

298,            4      3/24/20                Still frames 5049, 5068, 5082, 5109,     ✔
299,                   21                     5134, 5137, 5310, 5339, 5354 and 5374    3/24/20
300,                                          respectively, from Officer Hall’s        21
301,                                          cellphone video
302,
303,
304,
305,
306,
307
6               4      3/24/20                Officer Hall’s cell phone                Admitte
                       21                                                              d 3/18

CCC,            4      3/24/20   NO           Access panel looking South               ✔
                       21                                                              3/24/20
                                                                                       21
BBB             4      3/24/20   NO           Access panel looking North               ✔
                       21                                                              3/24/20
                                                                                       21
298 –           4      3/24/20                Still frames 5049, 5068, 5082, 5109,     Admitte
302                    21                     5134 respectively, from Officer Hall’s   d 3/24
                                              cellphone video
136,            4      3/24/20                Colored/enhanced photo taken by          Admitte
109,                   21                     Lawrence Bryant                          d 3/17
126,
133,
153
291             4      3/24/20                Timeline                                 Admitte
                       21                                                              d 3/24

290             4      3/24/20                Synched videos and photos                Admitte
                       21                                                              d 3/24

246             18     3/24/20   NO           Boone’s text on 9/14/2017 14:44          ✔
                       21                                                              3/24/20
                                                                                       21
247             18     3/24/20   NO           Myers’ text on 9/15/2017 7:07 am         ✔
                       21                                                              3/24/20
                                                                                       21
248             18     3/24/20   NO           Boone’s text on 9/15/2017, 8:54 am       ✔
                       21                                                              3/24/20
                                                                                       21



                                          9
  Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 10 of 12 PageID #: 1913

249            18     3/24/20   NO            Boone’s text on 9/15/2017, 9:40 am    ✔
                      21                                                            3/24/20
                                                                                    21
250            18     3/24/20   NO            Boone’s text on 9/15/2017, 15:37      ✔
                      21                                                            3/24/20
                                                                                    21
251            18     3/24/20   NO            Myers’ text on 9/15/2017, 20:34       ✔
                      21                                                            3/24/20
                                                                                    21
252            18     3/24/20   NO            Boone’s text on 9/15/2017, 20:54      ✔
                      21                                                            3/24/20
                                                                                    21
253            18     3/24/20   NO            Boone’s text on 9/16/2017, 12:28 am   ✔
                      21                                                            3/24/20
                                                                                    21
254            18     3/24/20   NO            Boone’s text on 9/16/2017, 12:08 pm   ✔
                      21                                                            3/24/20
                                                                                    21
255            18     3/24/20   NO            Myers’ text on 9/16/2017, 20:18       ✔
                      21                                                            3/24/20
                                                                                    21
256            18     3/24/20   NO            Myers’ text on 9/16/2017, 20:58       ✔
                      21                                                            3/24/20
                                                                                    21
258            18     3/24/20   NO            Boone’s text on 9/17/2017, 10:07 am   ✔
                      21                                                            3/24/20
                                                                                    21
262            18     3/24/20   NO            Boone’s text on 9/19/2017, 11:12 am   ✔
                      21                                                            3/24/20
                                                                                    21
263            18     3/24/20   NO            Boone’s text on 9/20/2017, 20:53      ✔
                      21                                                            3/24/20
                                                                                    21
264            18     3/24/20   NO            Boone’s text on 9/20/2017, 22:39      ✔
                      21                                                            3/24/20
                                                                                    21
265            18     3/24/20   NO            Boone’s text on 9/21/2017, 17:39      ✔
                      21                                                            3/24/20
                                                                                    21
268            18     3/24/20   NO            Boone’s text on 9/23/2017, 18:06      ✔
                      21                                                            3/24/20
                                                                                    21
270            18     3/24/20   NO            Myers’ text on 9/25/2017, 17:10       ✔
                      21                                                            3/24/20
                                                                                    21
274            18     3/24/20   NO            Boone’s text on 11/7/2017, 19:36      ✔
                      21                                                            3/24/20
                                                                                    21


                                         10
    Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 11 of 12 PageID #: 1914

275              18     3/24/20   NO            Boone’s text on 11/7/2017, 19:38   ✔
                        21                                                         3/24/20
                                                                                   21
276              18     3/24/20   NO            Myers’ text on 11/19/2017, 15:51   ✔
                        21                                                         3/24/20
                                                                                   21
2                19     3/24/20                 Officer Hall’s cellphone video     Admitte
                        21                                                         d 3/17

2                20     3/24/20                 Officer Hall’s cellphone video     Admitte
                        21                                                         d 3/17

2                21     3/24/20                 Officer Hall’s cellphone video     Admitte
                        21                                                         d 3/17

2                22     3/24/20                 Officer Hall’s cellphone video     Admitte
                        21                                                         d 3/17

209              23     3/24/20                 Colored/enhanced photo taken by    Admitte
                        21                      Lawrence Bryant                    d 3/17

109,             24     3/25/20                 Colored/enhanced photos taken by   Admitte
116,                    21                      Lawrence Bryant                    d 3/17
121,
122,
124
156,             25     3/25/20                 Colored/enhanced photos taken by   Admitte
170,                    21                      Lawrence Bryant                    d 3/17
171,
162,
163,
155,
157,
122 –
132,
135 –
137
109,             25     3/25/20                 Colored/enhanced photos taken by   Admitte
110,                    21                      Lawrence Bryant                    d 3/17
130,
126,
129,
131,
132,
134,
157,
135
284              25     3/25/20                 Baton                              Admitte
                        21                                                         d 3/23


                                           11
  Case: 4:18-cr-00975-CDP Doc. #: 391 Filed: 03/29/21 Page: 12 of 12 PageID #: 1915

129 –                   25      3/25/20                        Colored/enhanced photos taken by           Admitte
138,                            21                             Lawrence Bryant                            d 3/17
154
          H-001 –               3/25/20                        Stipulated blow-ups of Government’s        ✔
          H-026                 21                             exhibits                                   3/25/20
          (Myers)                                                                                         21
          U-2                   3/25/20                        ASP Baton                                  ✔
          (Myers)               21                                                                        3/25/20
                                                                                                          21
          Z-001                 3/25/20                        Synched video still of Hays assaulting     ✔
          (Myers)               21                             Luther Hall                                3/25/20
                                                                                                          21
          Z-002                 3/25/20                        Synched video still of Hays striking       ✔
          (Myers)               21                             phone causing audio to cut out             3/25/20
                                                                                                          21
          CC-002                3/25/20                        Picture of Officer Hall’s iPhone           ✔
          (Myers)               21                             (government’s ex 234)                      3/25/20
                                                                                                          21
          CC-008                3/25/20                        Picture of Officer Hall’s iPhone – blood   ✔
          (Myers)               21                             on case                                    3/25/20
                                                                                                          21
          AAA                   3/25/20                        Access panel looking South                 ✔
          (Myers)               21                                                                        3/25/20
                                                                                                          21
          BBB                   3/25/20                        Access panel looking North                 ✔
          (Myers)               21                                                                        3/25/20
                                                                                                          21




                  EXHIBITS RETURNED TO COUNSEL               ✔ EXHIBITS RETAINED BY COURT
        π = plaintiff   Δ = defendant     ID = first date exhibit is used W# = first witness to ID exhibit
                        OBJ = Objection - write “Obj” in red     ADMITTED = use ✔ and date




                                                        12
